Citation Nr: 1024142	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for calluses of the feet, prior to March 29, 2005.

2.  Entitlement to a disability rating in excess of 10 
percent for calluses of the  right foot, from March 29, 2005.

3.  Entitlement to a disability rating in excess of 10 
percent for calluses of the left foot, from March 29, 2005.

4.  Entitlement to an increased (compensable) disability 
rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 
1996 and from January 2004 to March 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which in pertinent part, denied 
compensable ratings for (1) calluses of both feet and (2) 
bilateral tinea pedis.  

While the appeal was pending, in a July 2003 rating decision, 
the RO in pertinent part, increased the assigned disability 
rating for calluses of the feet, from zero to 10 percent, 
effective from the January 16, 2001 (date of claim).

The Veteran failed to appear for a videoconference Board 
hearing scheduled in June 2004.  As the Veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. 
§ 20.704(d) (2009).

In July 2004, the Board remanded this matter for further 
development.  In a May 2005 rating decision, the RO 
terminated compensation for calluses of the feet, effective 
from January 18, 2004, due to a return to active duty; and 
assigned a 10 percent disability rating effective from March 
29, 2005 (the day after the end of that period of active 
service). 

In February 2009, the Board remanded this matter for further 
development.  While the case was at the RO pursuant to the 
remand, in an April 2010 rating decision the RO granted a 
separate 10 percent disability rating for calluses for each 
foot, effective from March 29, 2005.  


In sum, effective prior to March 29, 2005, a single 10 
percent disability rating is assigned for calluses of the 
feet.  Effective from March 29, 2005, a 10 percent disability 
rating is assigned for calluses of the right foot, and a 10 
percent disability rating is assigned for calluses of the 
left foot.  

The rating claim, however, remains in controversy because the 
rating in effect before and from March 29, 2005 remains less 
than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here the original rating issue on appeal 
has been recharacterized-from one to three issues-to 
reflect consideration of whether a higher rating is warranted 
at any point during the appeal period.  


FINDINGS OF FACT

1.  For the period prior to March 29, 2005, the Veteran's 
service-connected calluses of the feet, were manifested by 
painful calluses with clusters of dead skin at the plantar 
aspect of both feet. 

2.  For the period from March 29, 2005, the Veteran's 
service-connected calluses, right foot, are manifested by 
painful motion of the right foot and other symptoms 
productive of moderate foot injury; and are not productive of 
flatfoot, claw foot, or moderately severe foot injury.

3.  For the period from March 29, 2005, the Veteran's 
service-connected calluses, left foot, are manifested by 
painful motion of the left foot and other symptoms productive 
of moderate foot injury; and are not productive of flatfoot, 
claw foot, or moderately severe foot injury.

4.  The Veteran's service-connected bilateral tinea pedis, is 
manifested by involvement of less than five percent of the 
entire body or of exposed areas affected, and requirement of 
no treatment other than topical therapy; and is not 
productive of any residual scars.  


CONCLUSIONS OF LAW

1.  For the period prior to March 29, 2005, the schedular 
criteria for a disability rating in excess of 10 percent for 
calluses of the feet, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.20, 4.25, Part 4, 
Diagnostic Code 5284 (2009), 7819 (as in effect prior to 
October 23, 2008).

2.  For the period from March 29, 2005, the schedular 
criteria for a disability rating in excess of 10 percent for 
calluses, right foot, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.20, 4.25, Part 4, 
Diagnostic Code 5284 (2009), 7819 (as in effect prior to 
October 23, 2008).

3.  For the period from March 29, 2005, the schedular 
criteria for a disability rating in excess of 10 percent for 
calluses, left foot, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.20, 4.25, Part 4, 
Diagnostic Code 5284 (2009), 7819 (as in effect prior to 
October 23, 2008).

4.  The schedular criteria for a compensable disability 
rating for bilateral tinea pedis, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.20, 4.25, Part 4, 
Diagnostic Code 7806 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in March 2001, January 2005, July 2006, May 2007, June 
and July 2008, and April and May 2009.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
and how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in an April 2010 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  Findings from the 
examination reports are adequate for the purposes of deciding 
the claims on appeal.  See Stefl v. Nicholson, 21 Vet. 
App.120, 124 (2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its July 2004 and February 2009 remands.  
The Board finds that the RO complied with these instructions.  
The Board further finds that the resulting VA examination 
reports substantially comply with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Relevant Law and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

If a case is one such as this in which the Veteran has 
appealed a rating decision seeking an increased rating for a 
disability for which service connection has already been 
established, then the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding 
staged ratings appropriate also in cases where the appeal was 
not as to the initial rating assigned after service 
connection is established).  Thus, in deciding the claim 
below, the Board has considered whether different ratings may 
be warranted for different time periods based on the evidence 
of record.  

The Veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence with the 
objective that its decisions are "equitable and just".  38 
C.F.R. § 4.6.  Although a medical examiner's use of 
descriptive terminology such as "mild" is an element of 
evidence to be considered by the Board, it is not dispositive 
of an issue.  The Board must evaluate all evidence in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A.  Calluses of the Feet

In the November 2001 rating decision appealed to the Board, 
the RO initially evaluated the Veteran's bilateral foot 
disabilities under the hyphenated Diagnostic Code 7899-7819.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
In this case, Diagnostic Code 7899 is used to identify skin 
disorders that are not specifically listed in the Rating 
Schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  

The hyphenated diagnostic code in this case indicates that 
the service-connected disability, calluses, bilateral feet, 
was evaluated as analogous to a skin condition (Diagnostic 
Code 7899), associated with a residual condition of benign 
skin neoplasms (Diagnostic Code 7819).  See 38 C.F.R. § 
4.118.  

In the July 2003 rating decision in which the RO increased 
the disability rating from zero to 10 percent, the RO 
evaluated the calluses, bilateral feet, pursuant to the 
hyphenated Diagnostic Code 7819-5276.  The hyphenated 
diagnostic code in this case indicates that the service-
connected disability, calluses, bilateral feet, was evaluated 
as analogous to a benign skin neoplasms (Diagnostic Code 
7819), associated with a residual condition of acquired 
flatfoot (Diagnostic Code 5276), a musculoskeletal condition.  
See 38 C.F.R. §§ 4.71, 4.118.   

Finally, in the April 2010 rating decision the RO bifurcated 
the service-connected bilateral foot disability of calluses 
into two separate disabilities: calluses, right foot, and 
calluses, left foot; and assigned a separate 10 percent 
disability rating for each.  The RO evaluated the separate 
ratings, effective from March 29, 2005, pursuant to a 
hyphenated Diagnostic Code 5299-5284.  That code reflects 
consideration of each foot disability as analogous to a 
musculoskeletal condition evaluated as other foot disability 
under 38 C.F.R. §§ 4.71, Diagnostic Code 5284.

Under Diagnostic Code 7819, benign skin neoplasms are to be 
rated as scars or based on impairment of function.  Scars 
other than burn scars of the head, face, or neck, are rated 
under the Rating Schedule at 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805.  

While the claim has been pending, the applicable rating 
criteria for skin disorders, including residual scarring, 38 
C.F.R. § 4.118, were amended twice.  The first revision 
became effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria.  Should an increased rating 
be warranted under the revised criteria, that award may not 
be made effective before the effective date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGCPREC 7-2003.  The old and amended versions of the 
diagnostic codes relevant to this claim follow.

The criteria for evaluating any residual scars, under 38 
C.F.R. § 4.118, Diagnostic Codes 7801 through Diagnostic Code 
7805, were revised most recently, effective October 23, 2008.  
They were specifically limited to claims filed on or after 
October 23, 2008.  Here, the Veteran's claim for an increase 
in rating was received prior to that date.  Accordingly, the 
revised schedular rating criteria are not applicable in this 
case and those in effect prior to October 23, 2008, must be 
applied.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective 
prior to August 30, 2002), a 10 percent rating is warranted 
if the scars are superficial and poorly nourished, with 
repeated ulceration.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective 
prior to August 30, 2002), a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  A Note following this regulatory 
code provides a 10 percent rating is assigned, when the 
requirements are met, even though the location may have been 
on tip of the finger or toe, and the rating may have exceeded 
the amputation value for the limited involvement.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
prior to August 30, 2002), the scars are also rated on 
limitation of function of the part affected.

With respect to the revised criteria, under 38 C.F.R. § 
4.118, Diagnostic Code 7801 (effective as of August 30, 
2002), scars, other than head, face, or neck, that are deep 
or that cause limited motion: area or areas exceeding 6 
square inches (39 sq. cm.), warrant a 10 percent rating; and 
area or areas exceeding 12 square inches (77.4 sq. cm.), 
warrant a 20 percent rating. 

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective as of 
August 30, 2002) scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion, and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars. The following notes apply 
under that code. Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part, which in this 
case is the foot, which is evaluated under diagnostic code 
criteria for evaluating musculoskeletal disorders.

The RO most recently evaluated the Veteran's calluses of the 
feet under diagnostic code criteria for evaluating 
musculoskeletal disorders of the foot under Diagnostic Code 
5284, for other foot injuries (other than those listed in 
Diagnostic Codes 5276-5283).  See 38 C.F.R. § 4.72.  

Under Diagnostic Code 5284, foot injuries resulting in 
moderate impairment of the foot warrant a 10 percent 
evaluation; if moderately severe impairment of the foot is 
shown, a 20 percent evaluation is assignable.  38 C.F.R. § 
4.72, Diagnostic Code 5284.  


i.  Rating Prior to March 29, 2005

The VA treatment records for the period prior to March 29, 
2005 shows no significant treatment or findings involving the 
feet.  The medical evidence during this period comes 
primarily from the report of VA examination of the feet in 
October 2001.  As discussed below, that examination report 
does not show that the calluses of either foot reflect 
disability meeting or approximating the criteria necessary 
for a rating in excess of 10 percent.  

The report of the October 2001 VA examination of the feet 
shows that the Veteran reported complaints of pain and a 
burning stabbing pain of both feet when he walks.  He 
reported that he had clusters of dead skin at the plantar 
aspect of both feet, requiring debridement and use of a cream 
to soften the keratotic lesions.  

On examination of the feet, neurovascular status was within 
normal limits.  The Veteran had poor keratotic calluses of 
the right foot measuring about one centimeter in diameter.  
The Veteran graded the pain from that to be an eight.  He had 
diffuse callus on the metatarsal of both feet with pain, 
which the Veteran graded as two or three.  He had a poor 
keratotic callus of the right foot, which the Veteran graded 
as an eight.  The Veteran also had a very mild case of tinea 
pedis of maximum distribution of both feet and no other 
findings.  X-ray examination findings for both feet were 
unremarkable and normal.

There is no competent evidence showing that there are any 
associated scars that would warrant a rating in excess of 10 
percent under pertinent diagnostic code criteria.  In that 
regard, the competent evidence does not show any extent of 
scarring, or unstable or painful scars, which would implicate 
relevant codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2009).  

Further, prior to March 29, 2005, there is no medical 
evidence of any significant musculoskeletal condition of the 
feet on which to assign a disability rating in excess of 10 
percent on the basis of limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2009).  The evidence during that period shows no more than a 
skin condition of calluses with complaints of painful 
calluses.  There is no evidence during the October 2001VA 
examination of the feet of any musculoskeletal condition of 
the feet.  See 38 C.F.R. § 4.71, Diagnostic Codes 5276-5284.   

ii.  Ratings from March 29, 2005

The medical evidence during this period comes primarily from 
the reports of VA examinations of the feet in May 2005, June 
and December 2009, and an addendum in February 2010.

The report of a May 2005 VA examination of the feet shows 
that the Veteran reported that there was no history of 
related hospitalization or surgery, trauma, or neoplasm.  The 
Veteran reported that he used no assistive devices, 
corrective shoes or orthotic inserts.  The Veteran reported 
that he had functional limitations on standing and walking, 
as he was unable to stand for more than a few minutes and 
could walk one to three miles.  The Veteran reported that 
there were no foot or ankle joint symptoms or disease.  

The Veteran reported that he had no tenderness, redness, 
weakness, fatigability, or lack of endurance of either foot.  
He had calluses of both feet.  He reported that he had pain 
on standing or walking, and spasm at the plantar forefoot of 
each foot.  He reported that he used urea cream, powder and 
Lamisil cream to the feet daily to give relief from painful 
calluses.

On examination, there was no abnormal motion, crepitus, 
edema, effusion, fatigability of foot, instability, mass, 
muscle atrophy, painful motion, redness, or spasm.  There was 
tenderness with direct pressure to the submet head four of 
the right foot at an area of porokeratotic lesion, which was 
moderate in severity.  There was no heat, weakness, skin 
breakdown, or abnormal shoe wear pattern.  The skin and gait 
were normal.  There was evidence of abnormal weight bearing 
and callus formation.  The Veteran had porokeratotic lesion 
submet four of the left foot which was painful with direct 
pressure.  There was also a diffuse callus submet one of the 
right foot and distal digital callus of the second right toe 
of the right foot.  The Veteran had a diffuse asymptomatic 
callus submet one of the left foot.  The Veteran had normal 
circulation.

There was an abnormality of the left and right feet of 
hammertoes.  The right and left foot had hammertoes of the 
second, third, and fourth toes, which were correctable.  
There was no flatfoot, pes cavus, or hallux valgus of the 
left or right foot.  

The report contains a diagnosis of painful plantar calluses.  
The examiner made the following comments.  There were no 
significant effects of the calluses on occupational 
activities.  There was no range of motion limitations or 
functional loss.  The examiner commented that the Veteran's 
flexible hammertoes of the right foot may be a direct result 
of compensation as an attempt to decrease weight bearing on 
the lesser metatarsals (area of callus) to decrease pain.  
The pain occurs with weight bearing.  The calluses were not a 
result of foot injury.  There was no evidence of marked 
deformity such as pronation or abduction.  The Veteran had 
moderate tenderness with direct pressure to the plantar 
calluses plantar to the fourth metatarsal head at times the 
pain would debilitate the Veteran and cause him to sit for 
relief.

The report of a June 2009 VA examination of the feet contains 
a medical history that there had been no hospitalization or 
surgery, trauma, or neoplasm.  The Veteran reported 
complaints of pain while standing or walking.  The pain was 
located at the medial great toe, distal second toe of the 
left foot; and the ball of the right foot under the fourth 
metatarsal head, great toe, distal second toe.  He also had 
swelling at the ball of the right foot under the fourth 
metatarsal head.  He had treated the calluses with lotions 
and debridement.  The Veteran reported that there were no 
flare-ups.  He was able to stand for 15-30 minutes and could 
walk a distance of from more than one-quarter of a mile to 
less than one mile. 

Examination of the left foot showed no evidence of painful 
motion, swelling, tenderness, instability, or weakness.  
There was evidence of abnormal weight bearing shown by the 
callus.  There was no evidence of malunion or nonunion of the 
tarsal or metatarsal bones.

Examination of the right foot showed no evidence of swelling, 
instability, or weakness.  There was evidence of painful 
motion, tenderness, and abnormal weight bearing.  There was 
evidence of pain with weight bearing at the sub fourth 
metatarsal head, and evidence of tenderness at the sub fourth 
metatarsal head.  There was digital contracture noted at the 
distal interphalangeal joints with weight bearing and 
ambulation-plantar grade fourth metatarsal head clinically.  
There was porokeratosis at the sub fourth metatarsal head; 
and keratosis medial hallux and distal second toe.  The skin 
had abnormality of callosities.  There was no evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  The 
Veteran's gait was stable; there was flexor substitution of 
distal digits when walking.  On X-ray examination the 
impression was normal bilateral foot series.  

The examination report contains diagnoses of calluses 
bilateral feet.  The examiner commented on the effects of the 
disorder on occupational and daily activities.  The examiner 
opined that there was decreased mobility, lack of stamina, 
and pain, resulting in moderate effects on daily chores, 
shopping, exercise, traveling; and that the effects would 
prevent sports and recreation and have severe effects on 
driving.  But it would have no effects on feeding, bathing, 
dressing, toileting or grooming.

In a December 2009 VA examination report the VA podiatrist 
who examined the Veteran in June 2009 provided further 
comment on the nature and extent of the bilateral foot 
calluses, as follows.  There was no pain with digital range 
of motion nonweightbearing.  There was pain with ambulation 
that was worse if for a longer period of time.  The most pain 
was with push-off during gait.  There was hammertoe deformity 
of 2, 3, 4 on the left, reducible; and 3, 4 semi-reducible.  
There was noted flexor substitution distal digits when 
walking.  There was pain with palpation at the callosities.  
There was no swelling.  There was pain with walking.  There 
was tenderness at the callused areas, mostly on the right 
foot.  There was pronation noted during gait/stance/weight-
bearing.  Hammertoe deformities were noted on the left at 
digits 2, 3, 4 reducible; and 3, 4 semi-reducible; two with 
extensor substitution.

In a February 2010 addendum to the December 2009 VA 
examination report, the examiner opined that the symptoms of 
the right and left feet were both moderate in severity.

During the period from March 29, 2005, the RO has assigned a 
10 percent disability rating for calluses, right foot, and a 
10 percent disability rating for calluses, left foot, 
pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5284, on the 
basis of other foot injuries (musculoskeletal).  

That rating is based in large part on the February 2010 
addendum to the December 2009 VA examination report, in which 
the examiner opined that the symptoms of the right and left 
feet were each moderate in severity.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5284.  There are no opinions or findings 
otherwise to show that the symptoms are more severe than 
moderate.  

In order to warrant a disability rating for either foot 
callus disability in excess of 10 under Diagnostic Code 5284, 
there must be a finding that the disability due to other foot 
injuries was at least moderately severe.  There is no 
competent evidence showing that the Veteran's right or left 
foot callus disability meets or approximates moderately 
severe criteria. 

The Veteran's calluses, right foot, and calluses, left foot, 
have each been shown to constitute moderate foot injury.  The 
Board has considered other musculoskeletal criteria for foot 
disorders which provide for an evaluation in excess of the 
current 10 percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5276, 5278, 5283.  However, there is no evidence that the 
service-connected calluses, left foot, or calluses, right 
foot, is equivalent to flatfoot, claw foot, or malunion or 
nonunion of the tarsal or metatarsal bones.

The Board has considered whether a rating may be warranted 
for associated scars.  However, the evidence does not show 
that the service-connected calluses, left foot, or calluses, 
right foot, meets criteria that would warrant a higher or 
separate rating under relevant diagnostic codes for rating 
skin (scar) conditions.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, and 7804 (2009).  
There is no medical evidence of any scars that are deep or 
cause limited motion due to the scars alone; nor that cover 
an area of 144 square inches or more; or that are unstable or 
painful on examination. Id.  Therefore, a separate rating for 
scars is not warranted.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the affected 
part.  For the period from March 29, 2005, these service-
connected disabilities are already evaluated on the basis of 
limitation of function of the affected part.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2009).  

The Board also concludes that there is not a medical and 
factual basis on which to conclude that there is functional 
loss due to pain associated with the calluses, left foot, or 
calluses, right foot, which is sufficient to warrant any 
additional rating for the service-connected disabilities.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

B.  Bilateral Tinea Pedis

The report of a May 2005 VA examination for skin disease 
shows that the Veteran reported complaints regarding his 
tinea pedis, including that it had been chronic with periods 
of intermittent flaring, but never clear until presently.  He 
reported the condition flares when it is hot.  The symptoms 
from the rash were itching and pain when the rash flares.  
There were no malignant or benign neoplasms of skin; and no 
urticaria or vasculitis.  

Examination revealed no signs of tinea pedis.  The feet were 
clear.  The Veteran had mild hyperkeratosis over the heels.  
Zero percent of the skin was affected at the time of the 
examination; and there was no scarring, acne, alopecia, or 
hyperhidrosis.  After examination the report contains a 
diagnosis of "Veteran reports a history of tinea pedis."  
The examiner reported that no pathology was seen at that 
time.  The examiner stated that he could not comment as to 
area involved, stability of the skin, loss of covering of 
skin, or ulceration because at the time of the examination 
there was no involvement of the condition.  The examiner 
opined that he could not imagine that the tinea pedis would 
limit function or cause limited motion of the feet.

The report of a June 2009 VA examination for skin disease 
(tinea pedis) shows that the Veteran reported complaints that 
he had had recurrent scaling, cracking, burning, itching in 
the toe webs, which occurred mostly during hot weather.  He 
was using topical medications.  On examination the condition 
affected less than five percent of exposed areas, and less 
than five percent of total body area.  There was scaling and 
mild erythema in the toe web areas of both feet, involving 18 
square centimeters.  

After examination the report contains a diagnosis of tinea 
pedis, and the following comments.  The Veteran reported that 
he has outbreaks of the rash approximately once per month, 
with a duration of from one to one and a half weeks.  The 
Veteran reported that the outbreaks were mostly superficial 
involving scaling between the toes with some erythema 
spreading onto the dorsal surface of the foot.  The examiner 
opined that the tinea pedis appeared to be unstable in that 
the Veteran experienced frequent recurrences, but the 
recurrences were relatively mild compared to the initial 
episode due to the Veteran's attentive care to keeping his 
feet dry and treating the fungal infections quickly when 
apparent.  

The Veteran's bilateral tinea pedis is evaluated at a 
noncompensable level (zero percent disability rating), 
pursuant to hyphenated Diagnostic Code 7899-7806, showing 
that the condition is rated as a skin disorder analogous to 
dermatitis or eczema, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body, or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period, is 
rated zero percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  

Dermatitis or eczema that involves greater percentages of the 
entire body or exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for longer durations are rated at higher percentages 
of disability rating.  Id.

Alternatively, under Diagnostic Code 7806, dermatitis or 
eczema is rated as disfigurement of the head, face, or neck; 
or as scars, pursuant to Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), depending on the predominant disability.  Id.

As reflected in the VA examination reports discussed above, 
the medical evidence shows that the tinea pedis affects much 
less than five percent of total or exposed areas of the body.  
During the October 2001 VA examination of the feet the 
Veteran had a very mild case of tinea pedis with a maximum 
distribution of both feet, and no other findings.

During VA examination in May 2005, there were no signs of 
tinea pedis; zero percent of the skin was affected by tinea 
pedis.  There were no residual scars, acne, alopecia, or 
hyperhidrosis.  

At the time of the June 2009 VA examination, the examiner 
made findings that there was scaling and mild erythema in the 
toe web areas of both feet, involving 18 square centimeters; 
and affecting less than five percent of exposed or total body 
area.  The Veteran used only topical medication to treat the 
condition.  Review of the remainder of the claims file VA 
treatment records show no findings significantly different 
from these.

In sum, there is no medical evidence that the Veteran's 
bilateral tinea pedis approximates the criteria to warrant a 
compensable disability rating under pertinent diagnostic code 
criteria.  The condition does not involve five percent or 
more of the entire body, or of exposed areas affected, and 
there is no treatment other than topical therapy.  

Further, there is no competent evidence showing that there 
are any associated scars which would warrant a separate 
rating under pertinent diagnostic code criteria, because the 
competent evidence does not show any extent of scarring, or 
unstable or painful scars, which would implicate relevant 
codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 (2009).  In the section above, the service-
connected bilateral foot disability is already evaluated on 
the basis of limitation of function of the affected parts.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).  

C.  Conclusions

For all the foregoing reasons, there is no basis for an 
increase at any time for the claimed disabilities on appeal; 
or any staged rating, pursuant to Hart, supra.  In sum, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims decided here.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issues. 38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  

In this regard, the Board notes that the Veteran's 
disabilities on appeal have not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of that in 
effect for the service-connected disabilities on appeal.


ORDER

A disability rating in excess of 10 percent for calluses of 
the feet, for the period prior to March 29, 2005, is denied.

A disability rating in excess of 10 percent for calluses, 
right foot, for the period from March 29, 2005, is denied.

A disability rating in excess of 10 percent for calluses, 
left foot, for the period from March 29, 2005, is denied.

A compensable disability rating for bilateral tinea pedis is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


